HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors SecureAlert, Inc. We consent to the incorporation by reference in this Registration Statement of 166,602,000 shares of common stock on Form S-1 of our report dated January 12, 2010, relating to the consolidated financial statements which appear in SecureAlert, Inc.’s Annual Report on Form 10-K for the year ended September 30, 2009. We also consent to us being named as experts. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah September 8, 2010
